a proceeding pursuant to CPLR article 78 to review a determination of the appellant, *698dated July 15, 1987, which set the rent for the subject apartment and directed the owner to refund moneys to the tenant representing overcharges and treble damages, the appeal is from so much of an order of the Supreme Court, Kings County (Hurowitz, J.), dated January 11, 1988, as remitted the matter to the appellant for a determination as to whether the imposition of treble damages was proper.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from an order in a proceeding pursuant to CPLR article 78 (CPLR 5701 [b] [1]). Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.